DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (# US 2015/0274992) in view of Okuda et al. (# US 2016/0303872) and Ohmoto (# US 2013/0187998).
Aoyama et al. discloses:

the inkjet ink comprises a pigment ([0072]-[0076]), a water-soluble organic solvent ([0084]), a surfactant ([0086]) and water ([0085]), 
the treatment liquid comprises a coagulant ([0022]-[0030]), an organic solvent  ([0038]-[0057]) and water (see Abstract; [0058]), 
the coagulant comprises calcium nitrate (Table: 2) in an amount of 21.5 to 41.7% by mass relative to the total mass of the treatment liquid (0.5% to 30%; [0034]), an amount of organic solvent having a boiling point at one atmosphere of 240 C. or higher (higher than 290 °C; [0057]) in the treatment liquid is not more than 8% by mass (less than 2%; [0057]), 
and a viscosity of the treatment liquid at 25 °C. is within a range from 5.5 to 18.5 mPas (the viscosity of the ink composition according to the embodiment at a temperature of 20° C. is preferably 3 mPas to 10 mPas; [0089]; and they also discloses in [0090] the treatment liquid preferably has the same physical properties as those of an ink for ink jet recording, and specifically, the treatment liquid can have the surface tension or the viscosity of the ink in the above-described ranges). 
2. The ink set according to claim 1, which is used for recording to a recording medium that exhibits an amount of absorption of pure water in a contact time of 100 msec, measured using a dynamic scanning absorption meter, of 5 to 15 g/m2 (10 ml/m2; [0092]). 
3. The ink set according to claim 1, wherein the treatment liquid also comprises a basic pH adjuster ([0068]). 

7. The ink set according to claim 1, wherein an amount of organic solvent having a boiling point at one atmosphere of 240 °C. or higher in the inkjet ink is not more than 8% by mass (1 to 40%; [0084]; higher than 290 °C; [0057]). 
8. A method for producing printed matter using the ink set according to claim 1, the method comprising: applying the treatment liquid to a recording medium, and applying the inkjet ink in a state where a drying rate of the treatment liquid on the recording medium is not more than 10% in terms of mass (see Examples). 
9. Printed matter obtained by printing the ink set according to claim 1 onto a recording medium (see Examples).
Aoyama et al. explicitly did not discloses:
1. A pH of the treatment liquid is within a range from 3.5 to 10.5.
5. The ink set according to claim 4, wherein an acid value of the resin is within a range from 10 to 65 mgKOH/g. 
6. The ink set according to claim 1, wherein the inkjet ink also comprises a wax. 
Okuda et al. teaches to have deterioration free printed image, the pH of the reaction liquid is from 7 to 10 ([0070]).
5. The ink set according to claim 4, wherein an acid value of the resin is within a range from 10 to 65 mgKOH/g (greater than 20 mgKOH/g; [0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the treatment liquid of Aoyama et al. by the 
Ohmoto teaches that to have scratch resistance printed image, the inkjet ink also comprises a wax ([0214]-[0223]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the treatment liquid of Aoyama et al. by the aforementioned teaching of Ohmoto in order to have the scratch resistance printed image. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Fujii et al. (# US 2013/0321525) discloses: An ink set comprising an inkjet ink ([0087]-[0162]), and a treatment liquid (see Abstract; [0031]-[0076]) used in combination with the inkjet ink, wherein the inkjet ink comprises a pigment ([0090]-[0095]), a water-soluble organic solvent ([0108]-[0114]), a surfactant ([0087]; [0111]) and water ([0087]), 
the treatment liquid comprises a coagulant ([0053]-[0058]), an organic solvent  ([0038]-[0050]) and water (see Abstract; [0031]), the coagulant comprises calcium nitrate ([0058]) in an amount of 21.5 to 41.7% by mass relative to the total mass of the treatment liquid (0.1% to 30%; [0055]), an amount of organic solvent having a boiling point at one atmosphere of 240 C. or higher in the treatment liquid is not more than 8% 
(2) Yano (# US 2016/0312053) discloses An ink jet recording method includes a reaction liquid attaching process of attaching a reaction liquid containing a coagulant having solubility of 120 g or less in 100 g of water as a coagulant which coagulates components of an ink composition to a low absorbent recording medium or a non-absorbent recording medium to form a first recorded region, and an ink composition attaching process of attaching the ink composition containing water and a resin having a percentage of water absorption of 0.3% or less to at least one part of the first recorded region to form a second recorded region (see Abstract).
(3) Okuda (# US 2018/0244943) discloses An ink set includes a reaction liquid containing coagulant; a first ink containing a color material; and a second ink containing a color material. The ink set is used for recording on a non-absorptive recording medium or a low-absorptive recording medium and for imparting the reaction liquid, the first ink, and the second ink to the recording medium in a superimposed manner in this order (see Abstract).
(4) Okuda et al. (# US 2015/0054883) discloses an ink set includes a reaction liquid containing coagulant; a first ink containing a color material; and a second ink containing a color material. The ink set is used for recording on a non-absorptive recording medium or a low-absorptive recording medium and for imparting the reaction liquid, the first ink, and the second ink to the recording medium in a superimposed manner in this order (see Abstract).

(6) Yamashita et al. (# US 2008/0117273) discloses an image recording device includes a processing solution-supplying unit that supplies, to a recording medium, a processing solution; an ink-ejecting unit that ejects ink to the recording medium; and an energy supplying unit that supplies energy to the recording medium, wherein the processing solution contains a polybasic acid having two or more groups reactive with components constituting the recording medium in a molecule (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853